Exhibit 10.09

AMENDMENT NO. 1
TO MASTER REPURCHASE AGREEMENT

Amendment No. 1, dated as of May 20, 2004 (this "Amendment"), by and between
MERRILL LYNCH MORTGAGE CAPITAL INC. (the "Buyer") and E-LOAN, INC. ("Seller").

RECITALS

The Buyer and the Seller are parties to that certain Master Repurchase
Agreement, dated as of February 6, 2004 (the "Existing Repurchase Agreement"; as
amended by this Amendment, the "Repurchase Agreement"). Capitalized terms used
but not otherwise defined herein shall have the meanings given to them in the
Existing Repurchase Agreement.

The Buyer and the Seller have agreed, subject to the terms and conditions of
this Amendment, that the Existing Repurchase Agreement be amended to reflect
certain agreed upon revisions to the terms of the Existing Repurchase Agreement.

Accordingly, the Buyer and the Seller hereby agree, in consideration of the
mutual promises and mutual obligations set forth herein, that the Existing
Repurchase Agreement is hereby amended as follows:

SECTION 1.  Definitions. Section 2 of the Existing Repurchase Agreement is
hereby amended by deleting the definitions of "Market Value" and "Maximum
Purchase Price" in their entirety and replacing them with the following
language:

1.1.  "Market Value" shall mean, as of any date with respect to any Purchased
Mortgage Loan, the price at which such Mortgage Loan could readily be sold as
determined by the Buyer in its sole discretion. Without limiting the generality
of the foregoing, the Seller acknowledges that the Market Value of a Purchased
Mortgage Loan may be reduced to zero by Buyer if:

such Purchased Mortgage Loan ceases to be an Eligible Mortgage Loan;

the Purchased Mortgage Loan has been released from the possession of the
Custodian under the Custodial Agreement (other than to a Take- out Investor
pursuant to a Bailee Letter) for a period in excess of 10 calendar days;

the Purchased Mortgage Loan is a Wet-Ink Mortgage Loan for which the related
Mortgage File has not been received and certified by the Custodian by the
seventh Business Day following the related Purchase Date;

such Purchased Mortgage Loan is a Delinquent Mortgage Loan;

such Purchased Mortgage Loan is a New Jersey Covered Loan and has not been made
subject to a Takeout Commitment on or before the date which is 30 days after the
related Purchase Date;

such Purchased Mortgage Loan is rejected by the related Takeout Investor;

such Purchased Mortgage Loan has been subject to a Transaction hereunder for
period of greater than (i) with respect to each New Jersey Covered Loan, 45
days, or (ii) with respect to each Mortgage Loan other than a New Jersey Covered
Loan, 90 days;

the Buyer has determined in its sole discretion that the Purchased Mortgage Loan
is not eligible for whole loan sale or securitization in a transaction
consistent with the prevailing sale and securitization industry with respect to
substantially similar Mortgage Loans;

such Purchased Mortgage Loan contains a breach of a representation or warranty
made by the Seller in this Repurchase Agreement or the Custodial Agreement;

when the Purchase Price for such Purchased Mortgage Loan is added to other
Purchased Mortgage Loans, the aggregate Purchase Price of all HELOCs exceeds 50%
of the Maximum Purchase Price;

when the Purchase Price for such Purchased Mortgage Loan is added to other
Purchased Mortgage Loans, the aggregate Purchase Price of all Sub-Prime Mortgage
Loans that are Purchased Mortgage Loans exceeds 15% of the Maximum Purchase
Price;

when the Purchase Price for such Purchased Mortgage Loan is added to other
Purchased Mortgage Loans, the aggregate Purchase Price of all Wet-Ink Mortgage
Loans that are Purchased Mortgaged Loans exceeds 25% of the Maximum Purchase
Price;

when the Purchase Price for such Purchased Mortgage Loan is added to other
Purchased Mortgage Loans, the aggregate Purchase Price of all Super Jumbo
Mortgage Loans that are Purchased Mortgaged Loans exceeds 5% of the Maximum
Purchase Price; or

when the Purchase Price for such Purchased Mortgage Loan is added to other
Purchased Mortgage Loans, the aggregate Purchase Price of all Aged Loans that
are Purchased Mortgaged Loans exceeds 5% of the Maximum Purchase Price.

1.2.  "Maximum Purchase Price" shall mean (i) from the Effective Date up to but
not including July 2, 2004, $200,000,000; (ii) during the period beginning on
July 2, 2004 through and including August 18, 2004, $150,000,000 and (iii) on
and after August 18, 2004, $100,000,000.

SECTION 2.  Conditions Precedent. This Amendment shall become effective on May
20, 2004 (the "Amendment Effective Date") subject to the satisfaction of the
following conditions precedent:

2.1.  Delivered Documents. On the Amendment Effective Date, the Buyer shall have
received the following documents, each of which shall be satisfactory to the
Buyer in form and substance:

this Amendment, executed and delivered by duly authorized officers of the Buyer
and the Seller; and

such other documents as the Buyer or counsel to the Buyer may reasonably
request.

SECTION 3.  Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.

SECTION 4.  Fees. The Seller agrees to pay as and when billed by the Buyer all
of the reasonable fees, disbursements and expenses of counsel to the Buyer in
connection with the development, preparation and execution of, this Amendment or
any other documents prepared in connection herewith and receipt of payment
thereof shall be a condition precedent to the Buyer entering into any
Transaction pursuant hereto.

SECTION 5.  Confidentiality. The parties hereto acknowledge that this Amendment,
the Existing Repurchase Agreement, and all drafts thereof, documents relating
thereto and transactions contemplated thereby are confidential in nature and the
Seller agrees that, unless otherwise directed by a court of competent
jurisdiction, they shall limit the distribution of such documents and the
discussion of such transactions to such of its officers, employees, attorneys,
accountants and agents as is required in order to fulfill its obligations under
such documents and with respect to such transactions.

SECTION 6.  Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.

SECTION 7.  GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF
THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

SECTION 8.  Counterparts. This Amendment may be executed in one or more
counterparts and by different parties hereto on separate counterparts, each of
which, when so executed, shall constitute one and the same agreement.

SECTION 9.  Conflicts. The parties hereto agree that in the event there is any
conflict between the terms of this Amendment, and the terms of the Existing
Repurchase Agreement, the provisions of this Amendment shall control.

[SIGNATURE PAGE FOLLOWS]

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

Buyer:

MERRILL LYNCH MORTGAGE CAPITAL INC.,
as Buyer

 

By: _____/s/ John Winchester_____________
Name: John Winchester
Title: Vice President

Seller:

E-LOAN, INC.
as Seller

 

By: ______/s/ Matt Roberts_______________
Name: Matt Roberts
Title: CFO




--------------------------------------------------------------------------------


